Memorandum Opinion
In this petition for habeas corpus, Frederick Martineau challenges deprivation of good time credits on the maximum part of his sentence for attempted burglary. The crime was committed while the plaintiff was on parole from a life sentence for murder. That parole has been revoked. The case is now before us on the defendant’s motion to dismiss.
The plaintiff does not contest the legality of his incarceration. If we decide in plaintiff’s favor, he will not be released. Unless and until he is granted reparole on his murder sentence, our decision in this case would not affect his present legal rights. The plaintiff’s claim involves a complex question of statutory construction. We believe that adjudication of such a question at the behest of a prisoner who does not stand to gain his freedom or a change in the conditions of his incarceration, would be imprudent and a poor use of scarce judicial resources.
Because we hold that the proper time to bring this claim does not arise until a prisoner is in a position to realize a tangible benefit, we grant the motion to dismiss the petition without prejudice.

Dismissed.